JUSTICE HOWERTON, dissenting: I respectfully dissent. Granting the motion in this case goes too far too soon. There are at least two uses made of motions in limine. In one use, inadmissible evidence is excluded. In the other, a whole theory of a case is precluded. The former use serves a most salutary, prophylactic purpose — preventing a jury from hearing and perhaps considering evidence that may range from the most innocuous irrelevancy to that which is poisonous to a fair verdict. The latter use, however, does not involve assessing the evidence, excluding some, allowing other; instead, the latter excludes all evidence of whatever character on the hypothesis that that evidence cannot support a theory. The latter, therefore, chokes off a defense, and it is rudimentary that a motion in limine should not be used to choke off a valid defense in a criminal case. Kansas v. Quick (1979), 226 Kan. 308, 597 P.2d 1108, overruled on other grounds Kansas v. Jackson (1989), 244 Kan. 621, 772 P.2d 747. It is one thing to grant a motion in limine the effect of which is to prohibit a criminal defendant from producing evidence in support of an affirmative defense. It is quite another to allow the evidence to be presented, but to rule at the close of defendant’s case that the evidence is insufficient to make the defense as a matter of law. In the former, the court has choked off the right of defendant to attempt to make the defense. In the latter, the court has allowed the defense to proceed, but has ruled the evidence insufficient to make a jury question. I realize in this case that such a ruling might amount to an exercise in futility: i.e., the evidence may comport strictly with the offer of proof, and the court might well withdraw the defense of necessity at the close of the proof. However, in my own experience as a trial lawyer and trial judge, I must note that defense counsel may not fully appreciate the significance of evidence until it has been presented in the context of the actual trial. Significance of evidence to some degree is a function of the personality of the witness, how the jury has accepted the testimony, the “magic of each fleeting moment” of trial. This significance may-best be fully apprehended where instincts have been fully engaged, and instincts are more likely to be fully engaged by a trial than by a motion. The less experienced the trial lawyer, perhaps the more true these general observations are. Under these circumstances, I believe it error to enter an order in limine that prevented defendant from presenting the evidence in an attempt to raise the affirmative defense, and it is irrelevant whether the trial court, or this court, would find later that the defendant had not introduced sufficient evidence to generate a jury question. Commonwealth v. Hood (1983), 389 Mass. 581, 596, 452 N.E.2d 188, 197 (Liacos, J., concurring). The State relies upon United States v. Bailey (1980), 444 U.S. 394, 416-17, 62 L. Ed. 2d 575, 594-95, 100 S. Ct. 624, 637-38, in which the Supreme Court expressed a fear that if in limine proceedings were not used, every escape trial would be converted into a hearing on the current state of the Federal penal system. Bailey is distinguishable on two grounds. In Bailey, there were multiple defendants. One defendant’s case was severed. The case involving the other defendants was tried first, and their evidence of necessity and duress was presented in trial but ruled insufficient to raise those defenses. The severed defendant’s case then was tried to a jury with the same trial judge presiding. To prove necessity and duress, the defendant whose case had been severed wanted to present the same evidence the others had presented in their trial. Under those circumstances, the Supreme Court found that it was proper to bar the evidence in limine. The two grounds that distinguish Bailey are: (1) Bailey did not decide any issue of constitutional law, and therefore, does not bind a State court; and (2) in Bailey, the evidence had been presented, albeit in an earlier trial, while in the case at bar, the evidence never had been presented. Furthermore, there is no reason to believe that Illinois courts are encountering a large number of prisoners who convert their own hearings into a debate about prison conditions, as was a problem noted by the United States Supreme Court in Bailey. Hence, there is no practical reason for foreclosing an attempt to make a defense. This is a criminal case, not a civil case. The full power of the State is deployed against the defendant. The government, at least, ought to give him a shot at winning. I would reverse and remand.